Name: Commission Directive 1999/18/EC of 18 March 1999 adapting to technical progress Council Directive 76/762/EEC relating to front fog lamps for motor vehicles and filament lamps for such lamps Text with EEA relevance.
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law
 Date Published: 1999-04-12

 Avis juridique important|31999L0018Commission Directive 1999/18/EC of 18 March 1999 adapting to technical progress Council Directive 76/762/EEC relating to front fog lamps for motor vehicles and filament lamps for such lamps Text with EEA relevance. Official Journal L 097 , 12/04/1999 P. 0082 - 0097COMMISSION DIRECTIVE 1999/18/ECof 18 March 1999adapting to technical progress Council Directive 76/762/EEC relating to front fog lamps for motor vehicles and filament lamps for such lamps(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 98/91/EC of the European Parliament and of the Council(2), and in particular Article 13(2) thereof,Having regard to Council Directive 76/762/EEC of 27 June 1976 on the approximation of the laws of the Member States relating to front fog lamps for motor vehicles and filament lamps for such lamps(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof,(1) Whereas Directive 76/762/EEC is one of the separate Directives of the EC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to Directive 76/762/EEC;(2) Whereas, in particular, Article 3(4) and Article 4(3) of Directive 70/156/EEC require each separate Directive to have attached to it an information document and also a type-approval certificate based on Annex VI to Directive 70/156/EEC in order that type-approval may be computerised; whereas the type-approval certificate provided for in Directive 76/762/EEC should be amended accordingly;(3) Whereas the procedures should be simplified in order to maintain the equivalence envisaged by Article 9(2) of Directive 70/156/EEC between certain separate Directives and the corresponding regulations of the United Nations' Economic Commission for Europe (UN-ECE), when those regulations are amended; whereas, as a first step, the technical requirements of Directive 76/762/EEC should be replaced by those of UN-ECE Regulation No 19 by way of cross-reference;(4) Whereas it is necessary to ensure that the requirements in Council Directive 76/756/EEC(4), as last amended by Commission Directive 97/28/EC(5), and in Council Directive 76/761/EEC(6), as last amended by Commission Directive 1999/17/EC(7), are complied with;(5) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 76/762/EEC is amended as follows:1. The title is replaced by the following:"on the approximation of the laws of the Member States relating to front fog lamps for motor vehicles."2. In Article 1, paragraph 1 is replaced by the following:"1. Each Member State shall grant EC component type-approval for any type of rear fog lamp which satisfies the construction and testing requirements laid down in the relevant Annexes."3. In Article 2, the first paragraph is replaced by the following:"Member States shall, for each type of front fog lamp which they approve pursuant to Article 1, issue to the manufacturer an EC component type-approval mark conforming to the model shown in Annex I, Appendix 3."4. Article 4 is replaced by the following:"Article 4The competent authorities of the Member States shall inform each other, by means of the procedures specified in Article 4 (6) of Directive 70/156/EEC, of each approval which they have granted, refused or withdrawn pursuant to this Directive."5. Article 9 is replaced by the following:"Article 9For the purposes of this Directive, 'vehicle' means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural and forestry tractors and all mobile machinery."6. The Annexes are replaced by the text in the Annex to this Directive.Article 21. From 1 October 1999, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 April 1999, six months after the actual date of publication of these texts, Member States may not, on grounds relating to front fog lamps:- refuse, in respect of a type of vehicle or a type of front fog lamp, to grant EC type-approval or national type-approval, or- prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of front fog lamps,provided that the front fog lamps comply with the requirements of Directive 76/762/EEC, as amended by this Directive, and that, as far as vehicles are concerned, they are installed in accordance with the requirements laid down in Directive 76/756/EEC.2. From 1 April 2000 Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approvalfor any type of vehicle on grounds relating to front fog lamps, and for any type of front fog lamp, if the requirements of Directive 76/762/EEC, as amended by this Directive, are not fulfilled.3. From 1 April 2001 the requirements of Directive 76/762/EEC relating to front fog lamps as components, as amended by this Directive, shall be applicable for the purposes of Article 7(2) of Directive 70/156/EEC.4. Notwithstanding paragraphs 2 and 3, for the purposes of replacement parts Member States shall continue to grant EC type-approval of front fog lamps, and to permit their sale and entry into service, in accordance with previous versions of Directive 76/762/EEC provided that such front fog lamps- are intended to be fitted to vehicles already in use, and- comply with the requirements of that Directive which were applicable when the vehicles where first registered.Article 3The paragraphs and annexes of UN-ECE Regulation No 19 referred to in point 1 of Annex II, shall be published in the Official Journal of the European Communities before 1 April 1999.Article 41. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 October 1999; however, if the publication of the texts referred to in Article 3 is delayed beyond 1 April 1999, the Member States shall comply with this obligation six months after the actual date of publication of these texts. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 October 1999, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 April 1999, six months after the actual date of publication of those texts.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 18 March 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 11, 16.1.1999, p. 25.(3) OJ L 262, 27.9.1976, p. 122.(4) OJ L 262, 27.9.1976, p. 1.(5) OJ L 171, 30.6.1997, p. 1.(6) OJ L 262, 27.9.1976, p. 96.(7) See page 45 of this Official Journal.ANNEX"LIST OF ANNEXES>TABLE>ANNEX IADMINISTRATIVE PROVISIONS FOR TYPE-APPROVAL1. APPLICATION FOR EC COMPONENT TYPE-APPROVAL1.1. The application for EC component type-approval pursuant to Article 3(4) of Directive 70/156/EEC of a type of front fog lamp shall be submitted by the manufacturer.1.2. A model for the information document is given in Appendix 1.1.3. The following must be submitted to the technical service responsible for conducting the type-approval tests:1.3.1. two samples, equipped with the lamp or lamps recommended;1.3.2. for the test of plastic material of which the lenses are made:1.3.2.1. thirteen lenses;1.3.2.1.1. six of these lenses may be replaced by six samples of material at least 60 mm Ã  80 mm size, having a flat or convex outer surface and a substantially flat area (radius of curvature not less than 300 mm) in the middle measuring at least 15 mm Ã  15 mm);1.3.2.1.2. every such lens or sample of material shall be produced by the method to be used in mass production;1.3.2.2. a reflector to which the lenses can be fitted in accordance with the manufacturer's instructions.1.3.3. The characteristics of the materials making up the lenses and coatings, if any, should be accompanied by the test report on these materials and coatings if they have already been tested.2. MARKINGS2.1. The devices submitted for EC component type approval must bear:2.1.1. the trade name or mark of the manufacturer;2.1.2. in the case of lamps with replaceable light sources: the type(s) of filament lamp prescribed;2.1.3. in the case of lamps with non-replaceable light sources: the nominal voltage and wattage.2.2. These markings shall be clearly legible and indelible and shall be affixed to the illuminating surface, or to one of the illuminating surfaces, of the device. They shall be visible from the exterior when the device is fitted to the vehicle.2.3. Each device shall have sufficient space for the component type-approval mark. This space shall be indicated on the drawings referred to in Appendix 1.3. GRANTING OF EC COMPONENT TYPE-APPROVAL3.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4(3) and, if applicable, Article 4(4) of Directive 70/156/EEC shall be granted.NB:Nothing in this Directive shall prevent a Member State from prohibiting the combination of a headlamp incorporating a lens of plastic material approved under this Directive with a mechanical headlamp-cleaning device (with wipers).3.2. A model for the EC type-approval certificate is given in Appendix 2.3.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of front fog lamp approved. The same Member State shall not assign the same number to another type of front fog lamp.3.4. Where EC component type approval is requested for a type of lighting and light-signalling device comprising a front fog lamp and other lamps, a single EC component type-approval number may be assigned provided that the front fog lamp complies with the requirements of this Directive and that each of the other lamps forming part of the lighting and light-signalling device for which EC component type approval is requested complies with the separate Directive applying to it.4. EC COMPONENT TYPE-APPROVAL MARK4.1. In addition to the markings referred to in item 2.1., every front fog lamp conforming to the type approved pursuant to this Directive shall bear an EC component type-approval mark.4.2. This mark shall consist of:4.2.1. a rectangle surrounding the letter "e" followed by the distinguishing number or letters of the Member State which has granted type-approval:1 for Germany2 for France3 for Italy4 for the Netherlands5 for Sweden6 for Belgium9 for Spain11 for the United Kingdom12 for Austria13 for Luxembourg17 for Finland18 for Denmark21 for Portugal23 for GreeceIRL for Ireland;4.2.2. in the vicinity of the rectangle the "base approval number" contained in section 4 of the type-approval number referred to in Annex VII to Directive 70/156/EEC, preceded by the two figures indicating the sequence number assigned to the most recent major technical amendment to Directive 76/762/EEC on the date EEC type approval was granted. In this Directive, the sequence number is 02;4.2.3. additional symbols as follows:4.2.3.1. the letter "B";4.2.3.2. on front fog lamps incorporating a lens of plastic material the group of letters "PL" to be affixed near the symbol prescribed in paragraph 4.2.3.1. above;4.2.3.3. in every case the relevant operating mode used during the test procedure according to paragraph 1.1.1.1. of Annex 4(1) and the permitted voltages according to paragraph 1.1.1.2. of Annex 4(2) shall be stipulated on the type-approval certificate referred to in item 3.2.In the corresponding cases the device shall be marked as follows:On units meeting the requirements of this Directive which are so designed that the filament(s) of one function shall not be lit simultaneously with that of any function with which it may be reciprocally incorporated, an oblique stroke (/) shall be placed behind the symbol in the approval mark of such function.However, if only the front fog lamp and the passing lamp shall not be lit simultaneously, the oblique stroke shall be placed behind the fog lamp symbol, this symbol being placed either separately or at the end of a combination of symbols.On units meeting the requirements of Annex 4(3) only when supplied with a voltage of 6 V or 12 V, a symbol consisting of the number 24 crossed out by an oblique cross (x) shall be placed near the filament lamp holder. The reciprocal lamp incorporation of passing beam lamp and front fog lamp is possible if it is in compliance with Directive 76/756/EEC.4.3. The EC component type-approval mark shall be affixed to the lens of the lamp or one of the lenses in such a way as to be indelible and clearly legible even when the lamps are fitted to the vehicle.4.4. Arrangement of the approval mark.4.4.1. Independent lamps:Examples of the EC component type-approval mark are given in figure 1 of Appendix 3.4.4.2. Grouped, combined or reciprocally incorporated lamps:4.4.2.1. Where a single EC component type-approval number is issued, as per item 3.4. above, for a type of lighting and light-signalling device comprising a front fog lamp and other lamps, a single EC component type-approval mark may be affixed, consisting of:4.4.2.1.1. a rectangle surrounding the letter "e" followed by the distinguishing number or letters of the Member State which has granted type-approval (see item 4.2.1.);4.4.2.1.2. the base approval number (see item 4.2.2., first half-sentence);4.4.2.1.3. if necessary, the required arrow, in so far as it relates to the lamp assembly as a whole.4.4.2.2. This mark may be located anywhere on the lamps which are grouped, combined or reciprocally incorporated, provided that:4.4.2.2.1. it is visible after the installation of the lamps;4.4.2.2.2. no light-transmitting components of the grouped, combined or reciprocally incorporated lamps can be removed without simultaneously removing the approval mark.4.4.2.3. The identification symbol for each lamp corresponding to each Directive pursuant to which EC component type approval was granted, together with the sequence number (see item 4.2.2., second half-sentence) and, where necessary, the letter "D" and the required arrow shall be marked:4.4.2.3.1. either on the appropriate light-emitting surface;4.4.2.3.2. or in a group, in such a way that each of the grouped, combined or reciprocally incorporated lamps may be clearly identified.4.4.2.4. The dimensions of the components of this mark must not be less than the minimum dimensions specified for individual marks by the various Directives pursuant to which EC component type approval was granted.4.4.2.5. Examples of an EC component type-approval mark for a lamp that is grouped, combined or reciprocally incorporated with other lamps are given in Appendix 3, Figure 2.4.4.3. Lamps reciprocally incorporated with other lamps, of which the lens may also be used for other types of headlamps:4.4.3.1. the provisions laid down in item 4.4.2. above shall apply;4.4.3.2. in addition, where the same lens is used, the latter may bear the different approval marks relating to the different types of headlamps or units of lamps, provided that the main body of the headlamp, even if it cannot be separated from the lens, also comprises the space described in item 2.3. above and bears the approval marks of the actual functions;4.4.3.3. if different types of headlamps comprise the same main body, the latter may bear the different approval marks.4.4.3.4. Examples of an EC component type-approval mark for lamps reciprocally incorporated with a headlamp are given in Appendix 3, Figure 3.5. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS5.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.6. CONFORMITY OF PRODUCTION6.1. As a general rule, measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.6.2. In particular, the tests to be carried out pursuant to point 2.3.5. of Annex X to Directive 70/156/EEC are those prescribed in point 3 of Annex 5 and in Annex 6, and the criteria to be used in selecting samples for the tests mentioned in points 2.4.2. and 2.4.3. of Annex X are those in Annex 7 of the documents referred to in point 1 of Annex II to this Directive.6.3. The normal frequency of inspections authorised by the approval authority shall be one every two years.(1) Of the documents referred to in item 1 of Annex II to this Directive.(2) Of the documents referred to in item 1 of Annex II to this Directive.(3) Of the documents referred to in item 1 of Annex II to this Directive.Appendix 1>PIC FILE= "L_1999097EN.008902.EPS">>PIC FILE= "L_1999097EN.009001.EPS">Appendix 2>PIC FILE= "L_1999097EN.009102.EPS">>PIC FILE= "L_1999097EN.009201.EPS">Appendix 3EXAMPLES OF THE EC COMPONENT TYPE-APPROVAL MARKFigure 1a>PIC FILE= "L_1999097EN.009302.EPS">Figure 1b>PIC FILE= "L_1999097EN.009303.EPS">The device bearing the EC component type-approval mark shown above is a front fog lamp, type approved in Germany (e1) pursuant to this Directive (02) under the base approval number 1471.Figure 1a indicates that the front fog lamp incorporates a lens of plastic material and that it cannot be lit simultaneously with any other lamp with which it may be reciprocally incorporated.Figure 1b indicates that the front fog lamp can be lit simultaneously with any other lamp with which it may be reciprocally incorporated.Figure 2Simplified marking of grouped, combined or reciprocally incorporated lamps when two or more lamps are part of the same assembly(The vertical and horizontal lines schematise the shape of the light-signalling device. These are not part of the approval mark)MODEL A>PIC FILE= "L_1999097EN.009401.EPS">MODEL B>PIC FILE= "L_1999097EN.009402.EPS">MODEL C>PIC FILE= "L_1999097EN.009403.EPS">MODEL D>PIC FILE= "L_1999097EN.009501.EPS">Note:The four examples of approval marks, models A, B, C and D represent four possible variants of the marking of a lighting and light-signalling device when two or more lamps are part of the same unit of grouped, combined or reciprocally incorporated lamps. This approval marks shows that the device was approved in Germany (e1) under the base approval number 7120 and comprises:A front position lamp A approved in accordance with Annex II to Directive 76/758/EEC, sequence No 02, for left-hand installation;A headlamp (HCR) with a passing beam designed for right-hand and left-hand traffic and driving beam with a maximum intensity comprised between 86250 and 101250 candelas (as indicated by the number 30) approved in accordance with Annex V to Directive 76/761/EEC, sequence No 02, and incorporating a lens of plastic material (PL);A front fog lamp (B) approved in accordance with Directive 76/762/EEC, sequence No 02, and incorporating a lens of plastic material (PL);A front direction indicator lamp of category 1a approved in accordance with Directive 76/759/EEC, sequence No 01.Figure 3Lamp reciprocally incorporated or grouped with a headlamp>PIC FILE= "L_1999097EN.009502.EPS">The above example corresponds to the marking of a lens intended to be used in different types of headlamps, namely:either: a headlamp with a passing beam designed for both traffic systems and a driving beam with a maximum luminous intensity comprised between 86250 and 101250 candelas (as indicated by the number 30) approved in Germany (e1) under the base approval number 7120 in accordance with the requirements of Annex IV to Directive 76/761/EEC, sequence No 04, which is reciprocally incorporated a front fog lamp approved in accordance with Directive 76/762/EEC, sequence No 02,or:a headlamp with a passing beam and a driving beam, designed for both traffic systems and approved in Germany (e1) under the base approval number 7122 in accordance with the requirements of Annex II to Directive 76/761/EEC, sequence No 01, which is reciprocally incorporated with the same front fog lamp as above,or:even either of the abovementioned headlamps approved as a single lamp.The main body of the headlamp shall bear the only valid approval number, for instance:>PIC FILE= "L_1999097EN.009601.EPS">or>PIC FILE= "L_1999097EN.009602.EPS">or>PIC FILE= "L_1999097EN.009603.EPS">or>PIC FILE= "L_1999097EN.009604.EPS">ANNEX IITECHNICAL REQUIREMENTS1. The technical requirements are those set out in paragraphs 1. and 5. to 8. and Annexes 3 to 7 of UN-ECE Regulation No 19 which consists of a consolidation of the following documents:- the 02 series of amendments incorporating Supplements 1 to 4 to the 02 series of amendments(1),- Supplement 5 to the 02 series of amendments including Corrections to Revision 3 of Regulation No 19(2),- Supplement 6 to the 02 series of amendments(3),- Supplement 7 to the 02 series of amendments(4),- Supplement 8 to the 02 series of amendments(5),except that:1.1. Where reference is made to "Regulation No 37", this shall be understood as "Annex VII to Directive 76/761/EEC".1.2. In paragraph 5.1., "paragraph 2.2.3. above" means "point 1.3.1. of Annex I to this Directive".1.3. In Annex 5, paragraph 1.1. and Appendix 1, the title of Table A, "paragraph 2.2.4. of this Regulation" means "point 1.3.2. of Annex I to this Directive".1.4. In Annex 5, paragraph 1.2. and Appendix 1, the title of Table B, "paragraph 2.2.3. of this Regulation" means "point 1.3.1. of Annex I to this Directive".1.5. In Annex 5, paragraph 2.4.2., "paragraph 2.2.4.1.1." means "point 1.3.2.1.1. of Annex I to this Directive".1.6. In Annex 7, paragraphs 2.3 and 3.3., "paragraph 12" means "Article 11 of Directive 70/156/EEC".1.7. In Annex 6, paragraph 2.5., "paragraph 11.1. of this Regulation" means "point 2.1. of Annex X to Directive 70/156/EEC".(1)>TABLE>(2)>TABLE>(3)>TABLE>(4) TRANS/WP. 29/568.(5) TRANS/WP. 29/617."